Riddick, J., (after stating the facts.) This is an appeal by the railway company from a judgment against it for $150 damages caused a passenger for carrying him a mile and a half beyond his station. It is admitted that the train overshot the station, and carried the plaintiff some distance beyond it. According to witnesses for plaintiff, he was carried a mile and a half or two miles beyond the station, while the testimony for the defendant tends to show that the distance beyond the station at which he was put off was only half a mile. The defendant does not deny that plaintiff is entitled to some damages, but contends that the court erred" in instructing the jury as to the measure of the damages, and that the verdict is excessive. The court told the jury that, among elements of damages, they might allow plaintiff damages for the humiliation he might have undergone by such treatment caused by the-wrongful acts of the defendant’s agent in carrying him by his station.” Now, the effect of this instruction is that it gave the jury the authority to allow damages to plaintiff for humiliation, if they saw proper to do so, when there was no evidence to sustain such a finding. The mere fact that a passenger is accidentally or carelessly carried by a station, while it may cause him inconvenience and annoyance, involves no reflection on or insult to him, and furnishes no reason why he should feel humiliated. But this is all that is shown here, for the employees in charge, while they may have been careless, were guilty of no rude or offensive conduct, and this instruction should not have submitted the matter of humiliation to the jury as a possible element in the case. Counsel for appellee contends that this instruction, was not erroneous because it does not assume that the appellee was humiliated, but submits that question to the jury for them to determine. But it is improper to submit a question to the jury that has no-evidence to support it. The instruction does not assume that the plaintiff was humiliated, but it assumes that there were facts in evidence tending to show that he was humiliated, and from which the jury might properly find that he was humiliated. As before stated, there were no such facts, and, as under this instruction, the jury may have allowed a sum for the humiliation of plaintiff, and thus increased the damages, the judgment must be a reversal, and a new trial granted. It is so ordered.